Citation Nr: 0429214	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  99-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a right ankle disorder.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for hypertension.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for vasovagal syncope.

5.  Entitlement to service connection for residuals of a 
myocardial infarction

6.  Entitlement to service connection for a cerebrovascular 
accident.

7.  Entitlement to service connection for lupus 
anticoagulopathy.

8.  Entitlement to an increased evaluation for pelvic 
inflammatory disease, currently evaluated as 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1974 to February 1975 
with a subsequent period of reserve duty from August 1977 to 
August 1980.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, denied entitlement to service 
connection for a right ankle disorder and hypertension in 
August 1984.  A timely appeal was not filed therefrom.  

This appeal to the Board of Veterans Appeals (the Board) is 
from recent rating actions taken by the VARO.

The veteran provided testimony via videoconferencing before a 
Veterans Law Judge at the RO in July 1999; a transcript is of 
record.

In a decision in September 2000, the Board held that new and 
material evidence had been submitted and reopened the claim 
for service connection for residuals of pelvic inflammatory 
disease (PID).  The Board remanded that issue for substantive 
consideration, and the other pending appellate issues for 
development as specified. 

In a rating action in May 2001, the RO granted service 
connection for PID and assigned a 10 percent rating from 
March 31, 1998.  In March 2002, the appellant asked for an 
increase in the rating assigned, and that issue has been 
added to the other appellate issues now pending.

The RO recently found, in essence, that new and material 
evidence had been submitted to reopen the veteran's 
previously finally denied claim with regard to a right ankle 
disorder; it denied the claim on the substantive merits.  

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (the 
Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's determination on that 
issue, the Board must herein initially address the question 
of whether "new and material" evidence has been presented 
which is sufficient to reopen the claim of service connection 
for either a right ankle disorder or essential hypertension.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2003).

The veteran again provided additional testimony before a 
Veterans Law Judge in Washington, D.C., in August 2004; a 
transcript is of record.

At the time of the most recent personal hearing, it was 
clarified and confirmed that the veteran was withdrawing the 
issue of entitlement to separate service connection for 
removal of an intrauterine device (IUD); that issue is no 
longer part of the current appeal.

All substantive issues except as relate to PTSD, a right 
ankle disorder and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the issues relating to 
PTSD, a right ankle disorder and hypertension is of record.

2.  The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of stressful events of one or more 
personal assaults, and medical evidence including an expert 
opinion of a nexus between diagnosed PTSD and the stressful 
event of personal assault(s) in service.

4.  The RO denied service connection for a right ankle 
disorder in August 1984 primarily on the basis that an ankle 
sprain in service had been acute and was without residuals; a 
timely appeal was not filed therefrom and it became final.

5.  The evidence submitted since the August 1984 decision 
relates to current residuals of prior right ankle injury and 
bears directly and substantially on the specific matter 
presented and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

6.  It is not unreasonable to conclude that the veteran's 
initial in-service right ankle injury, a sprain and 
conceivably a miniscule talus fracture, established an 
ongoing right ankle instability and recurrent problems which 
have deteriorated over time and ultimately resulted in 
arthritis and right ankle disability which required surgery.

7.  The RO denied service connection for hypertension in 
August 1984 primarily on the basis that any elevated blood 
pressure readings in service were coupled with normotensive 
readings and not reflective of other than labile hypertension 
without chronic residuals; a timely appeal was not filed 
therefrom and it became final.

8.  The evidence submitted since the August 1984 decision 
relates to more hypertensive readings in service than 
previously thought, and post-service evidence of chronic 
elevated blood pressure and diagnosis of arterial 
hypertension, all of which bears directly and substantially 
on the specific matter presented and is so significant that 
it must be considered to fairly decide the merits of the 
claim.

9.  It is not unreasonable to conclude that the veteran's 
multiple hypertensive readings in service were precursors of 
essential hypertension; they have been also present since 
soon after service, and have recurred on a chronic basis, the 
aggregate of which establishes an etiological relationship 
between findings in service and chronic essential 
hypertension since service.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.125(a) (2003).

2.  The additional evidence presented since the 1984 RO 
decision is new and material and the claim for service 
connection for a right ankle disorder has been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 and Supp. 2003); 38 C.F.R. 
§ 3.156 (2003).

3.  A chronic right ankle disorder is reasonably the result 
of service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5106 (West 1991 
& Supp. 2003); 38 C.F.R. §§ 3.102, 2.303 (2003).

4.  The additional evidence presented since the 1984 RO 
decision is new and material and the claim for service 
connection for hypertension has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 and Supp. 2003); 38 C.F.R. § 3.156 
(2003).

5.  Chronic hypertension is reasonably the result of service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5106 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.102, 2.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

During the course of the current appeal, the Board notes that 
there have been changes in the laws with regard to notice, 
the duty to assist in development of the evidence and other 
such matters.  In this case, extensive development took place 
and medical opinions are of record.  

Given the extensive nature of available evidence, the 
acknowledged responsiveness of the veteran to the mandates of 
providing pertinent evidence with regard to her claim, and 
the ultimate resolution reached in the case herein as relates 
to the issues of PTSD, a right ankle disorder and 
hypertension, the Board can stipulate that all requirements 
of due process have been fulfilled, and that the action taken 
herein does not in any way jeopardize or diminish the rights 
of the veteran nor in any other way prejudice her case as it 
relates to these issues. 


General Criteria: Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which a veteran was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the veteran was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

"Active duty for training" means full-time training duty- 
where the service member is available for duty around-the- 
clock-performed by the reserve components, i.e., the National 
Guard and the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c). Annual two-week training is an example of active duty 
for training.  Inactive duty training is training duty, other 
than full time, performed by the reserve components. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, in the case of 
members of a reserve component, service connection is granted 
for either an injury or disease incurred during active duty 
for training, but only for an injury incurred during inactive 
duty training.

If a chronic disorder is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In general, congenital or developmental defects such as 
personality disorders are not diseases or injuries within the 
meaning of the applicable legislation.  See 38 C.F.R. § 
3.303(c), 4.9 (2002); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) [a reissue 
of General Counsel opinion 01-85 (March 5, 1985)] in essence 
held that a disease considered by medical authorities to be 
of familial (or hereditary) origin by its very nature 
preexists a claimant's military service but could be granted 
service connection if manifestations of the disease in 
service constituted aggravation of the condition.  Congenital 
or developmental defects, as opposed to diseases, could not 
be service-connected because they were not diseases or 
injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Post-traumatic stress disorder (PTSD)
Special Criteria

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran does not argue, and the evidence, including a review 
of the information contained in the veteran's personnel file 
(DA Form 20) and her discharge (DD Form 214), does not show, 
that she participated in combat.  In addition, the claimed 
stressors are not related to combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  In Doran, the Court cited a provision of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which has 
now been revised as to "Evidence of Stressors in Service" to 
read, in part, that "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.  

In more recent cases, the Court has clarified that 
promulgation of amended regulations of 38 C.F.R. 
§ 3.304(f)(3) were within VA authority to require "credible 
supporting evidence" of the occurrence of a stressor in PTSD 
claims.  However, that claimant must be advised that evidence 
from sources other than service records may corroborate the 
stressor incurrence.  And that a veteran's statement 
regarding a non-combat in-service assault is certainly lay 
evidence which must be considered in adjudicating a PTSD 
claim.  It was also held that in some situations, 
corroborating evidence of an in-service stressor may be 
provided by other lay evidence.  And that in fact, VA 
regulatory requirements for "credible supporting evidence" 
that the stressor occurred does not preclude the 
consideration of lay evidence in the context of the statutory 
obligation to review the entire evidence of record, assess 
credibility, and resolve reasonable doubt.  See, e.g., Moran  
v. Principi, No. 99-754 (U. S. Vet. App. June 20, 2003); 
Russell v. Principi, No. 91-1457 (U.S. Vet. App. April 16, 
2003); and another related discussion of corroboration of in-
service stressors in an opinion from the U. S. Court of 
Appeals for the Federal Circuit in NOVA v. Secretary, No. 02-
7346, May 14, 2003.   

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 

VA will not deny a post- traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

Factual Background and Analysis

There is no indication in the veteran's limited service 
medical records of a sexual assault or harassment incidents.  
However, on several occasions she was seen for vague 
gynecological and on one occasion, rectal complaints, as well 
as abdominal problems and other vague symptoms for which 
there were no entirely satisfactory explanations.  There were 
a number of complaints that placed focus on gynecological 
symptoms or sites.

Since service, on numerous occasions, the veteran has given 
physicians and other care-givers a clear-cut and detailed 
history of being assaulted before and during service.  
Specifically, she has consistently stated that as a 
youngster, at age 13-14, she was raped by a neighborhood boy 
who was then 16.  She has recalled that she had thought that 
her life was then in danger, as he had stabbed her with an 
antenna as well as assaulting her sexually.  

She has mentioned, on occasion, that the insertion by a 
service physician of the IUD (residual problems for which she 
was seen in service and since) was inappropriately 
undertaken.  It is unclear the nature of the claimed 
impropriety.

However, in service, there were at least two other, separate 
sexual assault-related or harassment-type incidents.  The 
first involved 2-3 female soldiers and the other a male 
soldier.  She had been at an enlisted club and someone put 
"acid" in her soda, and when she awakened, she learned what 
had happened to her.  She had had some brief flashes of the 
activity, but had been told exactly what occurred when she 
awakened and found herself naked with soda all over her.  She 
said she reported that incident.  In the other instance, she 
was approached while sitting on the lawn and someone tried to 
rape her but was stopped before completion by two passers-by.  

The details of these encounters have been given in graphic 
detail, particularly in therapy sessions and in her personal 
testimony, transcripts of which are of record, and which the 
Board finds entirely credible.  

She has been specific as to the locations and nature of 
activities, and these are consistent with the locations and 
what is known of the environment so-designated.

The veteran has also repeated these statements on repeated VA 
counseling sessions and treatment arenas.  She has reported 
that there was sufficient evidence to convict the male 
soldier and he was discharged but there was not evidence 
enough to convict or discharge all the females.  The veteran 
stated that at the time of the attack, which she described in 
detail in correspondence, in clinical evaluations and ongoing 
therapy sessions over a number of years, and at the hearings, 
she had brief suicidal thoughts and two unidentified pain 
pills, but had second thoughts and went to a local VA 
facility outside Ft. Gordon, GA, but left before she was 
seen.  [On file are clinical records which refer to her 
having visited a facility and leaving before being seen but 
details in the context of the circumstances are not 
available].  After the alleged major incidents, she states 
that she then went back to base, drank some milk and slept 
off the pills.  

VA clinical reports show ongoing symptoms which have been 
diagnosed as various disorders, including major depression, 
etc., but most frequently as PTSD.  After extensive 
specialized evaluations in 2001, a VA psychiatrist concluded 
that she had PTSD secondary to sexual assaults, with 
depressive symptoms.  This diagnosis and attribution of the 
cause has been reiterated in VA reports since then.

The Board finds that under the guidelines set forth for 
evaluating such claims, and recognizing the credible 
allegations raised by the veteran in association with the 
evidence of record, that a doubt is raised which must be 
resolved in her favor.  Service connection is in order for 
PTSD as being the result of service.


New and Material: Special Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

II.  Right Ankle Disorder
Factual Background and Analysis

At the time of the 1984 RO decision, of record were service 
medical records which reflected that the veteran had 
apparently sprained her right ankle.  There was minimal 
service evidence of record and no significant post-service 
medical evidence.

Since the 1984 decision, there has been additional evidence 
received from the service department to include portions of 
the veteran's reserves file.  And also now of record are 
extensive clinical records which show that the veteran has 
had recurring and now severe right ankle problems.  She has 
indicated that her initial right ankle problems began with 
the sprain or fracture in service, and that these have 
continued in a deteriorating fashion ever since.  

The veteran has submitted data that tends to confirm the 
potential that the right ankle problems clearly demonstrated 
in service may well have had chronic residuals, and certainly 
tends to confirm that she may have now developed a chronic 
problem as a result of the in-service episode and subsequent 
instability. 

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify her of the evidence required to substantiate her claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In this case, the post-service data concerning right ankle 
problems, and the communications to the effect that there has 
been an absence of serious post-service right ankle trauma 
other than due to instability which started in service, is 
clearly new.  And because it goes directly to the essential 
element of the claim, it is clearly so significant that it 
must be considered.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.  

Service medical records are limited but available records 
reflect that in July 1974, when the veteran was returning to 
her bay after receiving an immunization, she twisted her 
right ankle.  Moreover, after returning to bay, a door was 
slammed on the right ankle.  She was seen at the medical 
facility with painful right ankle.  The X-ray was said to be 
negative.  She was placed on ACE wrap and crutches and was 
told to use hot soaks in the mornings.  On an examination in 
May 1977, she was also noted to have bilateral second degree 
pes planus. 

At the time of the 1984 decision, there was nothing to show 
that she had had post-service recurrent right ankle problems 
of significance. 

However, since then, the veteran has been seen on repeated 
occasions for right ankle and periodic right foot complaints.  
As the problem has become worse, she has given a consistent 
history that the initial right ankle sprain or turning had 
been in 1974; that she had been told that she may have had an 
undetected fracture(s) at the time; and that this had 
weakened her right ankle.  VA clinical findings also show 
that she has seemingly developed a great propensity for right 
foot and ankle problems.  

On a VA podiatry clinic visit in May 2003, it was noted that 
she had a history of right ankle injury 28 years before, and 
had now developed right ankle swelling.  She had had ongoing 
problems but no intercurrent right ankle injury since 
service.

On recent VA clinical evaluations it has been noted that her 
findings are consistent with a slight fracture of the right 
ankle.  In January 2004, specialized nuclear medicine testing 
showed suspected microfracture of the right talus.  

She had right ankle symptomatic deterioration now to the 
point where the most recent clinical reports, submitted after 
the most recent hearing, and dated in September 2004, show 
that she has had triple arthrodesis for post-traumatic 
arthritis of the right ankle.  She also has a rigid flatfoot 
deformity.

The Board acknowledges that the evidence with regard to the 
clear-cut and singular origins of her current right ankle 
problems is anything but unequivocal.  Nonetheless, the 
veteran's history is credible; and an independent evidentiary 
basis is certainly found in clinical data to conclude that 
two right ankle injuries in service in 1974, were said to 
have been the first of such injuries.  That she did have such 
injuries is documented in service records.  And the 
allegation is that since that time, the right ankle weakness 
has precipitated instability.  This is recognized as being 
often the case in such incidents, a propensity for more and 
more frequent recurrence of similar orthopedic problems.  In 
any event, these problems have now so progressed in the right 
ankle joint that her symptoms have deteriorated into a 
chronic right ankle problem for which she has recently 
required surgery.  

Recent clinical evaluations have concluded that the current 
problems are due to right ankle trauma, and the initial and 
most significant such trauma experienced by the veteran was 
apparently in service.  On VA hospitalization in June 1998, 
it was noted that she had fractured her left (sic) ankle in 
service in 1974 which still gave her some pain and 
occasionally swelled.  

The recent nuclear medicine testing shows the possibility of 
a miniscule fracture in the right talus, the location of the 
in-service trauma.  

Moreover, there has been a solid data base reflecting a 
substantially chronic and progressive problem with the right 
ankle since service, eventually leading to the present 
findings and surgical procedures.  Accordingly, with 
resolution of doubt in her favor, service connection is 
warranted for a right ankle disorder as being the result of 
service. 


III. Hypertension
Factual Background and Analysis

At the time of the 1984 RO decision, it was stated that the 
veteran's records showed only a few isolated hypertensive 
readings and that she had no residuals but rather merely 
labile hypertension.  The evidence submitted since then tends 
to reflect that the readings in service, including while on 
activated reserve duty, were more frequent than previously 
thought, and that they continued to present on a chronic 
basis and have been so diagnosed as essential hypertension, 
for which she has long had treatment.  This clearly 
establishes a new and material basis and the claim is 
reopened.

A review of the service records shows that there were several 
readings with systolic below 150 and diastolic below 90, 
considered normotensive.  Her readings were normal at 
entrance, and there is no indication of any blood pressure 
elevations prior to service or between her active duty and 
activated reserve duty.

However, on examination in July 1979, blood pressure was 
134/92.  It was specifically noted on the examination that 
she had a history of hypertension with "diastolic 100", but 
that a series of 5 readings in July had been normal [although 
these findings are not in the file] and an electrocardiogram 
in July, also not of record, had been normal.  On the 
original document, the initial diagnostic commentary 
apparently with regard to hypertension has been supplanted 
with "wite-out" and the words "labile BP" inserted; it 
remains unclear when and by whom this deletion/correction may 
have been made.  

During one episode while on apparently activated reserve 
duty, when she was having what was thought to be vasovagal 
syncope in July 1980, blood pressure was 150/82.  Another 
original clinical report for repeated blood pressure readings 
in the emergency room, dated in July 1980, showed readings of 
150/82 and 162/100.   

From the time of gynecological surgery in 1982, her blood 
pressure was described as elevated.  During VA evaluation in 
1983 and 1984, she was said to be undergoing ongoing care for 
hypertension.  

In 1991, on VA outpatient and inpatient reports, blood 
pressure readings were elevated and she was said to have a 
history of 8 years of hypertension, which would date back to 
the time of in-service elevations.  On VA hospitalization in 
1991, she was said to have a history of hypertension for 9 
years and was said to have had a cerebrovascular accident in 
March 1991.  She was hospitalized with symptoms of chest pain 
and a myocardial infarction had been ruled out.  Thereafter, 
she resumed taking coumadin.  Blood pressure was 150/100; she 
was later treated with and said to be under control with 
Diltiazem.   

Since then, recurrent diagnoses have been recorded of 
hypertension although there has been some thought that it may 
be somewhat controlled.  On VA hospitalization in July 1994, 
she was diagnosed with history of CVA, hypertension and other 
disorders.  She was evaluated to rule out having had another 
CVA as her symptoms included left sided weakness.  EEG was 
normal.

On VA hospitalization in June 1998, she was diagnosed as 
having arterial hypertension, status post cerebral thrombosis 
in 1990 and 1993 with slight weakness over the left side, 
history of coronary disease, possible myocardial infarction, 
using nitroglycerine pills, and recurrent thrombophlebitis in 
the left leg following a puncture wound for cardiac 
catheterization in March 1998.

However, she has been on hypertensive medications most of the 
time since then as shown in VA clinical evaluations and 
outpatient reports.

Again, although the evidence is not unequivocal, the Board 
finds that a doubt is raised which must be resolved in her 
favor and that service connection is warranted for essential 
hypertension as having been incurred in service.


ORDER

Service connection for PTSD is granted.

New and material evidence has been submitted to reopen the 
claim for service connection for a right ankle disorder; 
service connection for a right ankle disorder is granted.

New and material evidence has been submitted to reopen the 
claim for service connection for hypertension; service 
connection for essential hypertension is granted.


REMAND

With regard to the issues of entitlement to service 
connection for vasovagal syncope, myocardial infraction, 
cerebrovascular accident, lupus anticoagulopathy, and the 
appropriate evaluation for her service-connected PID, the 
evidence is not adequate to satisfactorily resolve the issues 
at present.

It is clear from the veteran's service records that she had a 
series of fainting or syncopal or vasovagal episodes in 
service, during periods of heat, stress, etc.  She also had 
elevated blood pressure, and is now service connected for 
hypertension.  She has also had some fainting-like and 
vasovagal-like episodes since service.  

More importantly, on various occasions in VA records, the 
specific diagnoses of myocardial infarction and lupus 
anticoagulopathy are recorded.  

On VA hospitalization in February 2002, diagnoses included 
chest pain, rule out coronary artery disease; secondary 
diagnoses were lupus anticoagulant, hypertension and PTSD. It 
was noted that she had a long history of similar complaints.

An opinion was issued by a VA physician, a hematology and 
oncology specialist, dated in June 2002, that the veteran's

(l)ong complicated medical history of 
hypercoaguable state and multiple 
thrombotic consequences appears to have 
been triggered with pelvic inflammatory 
problems and complications thereof.

Another written opinion from that physician, dated in June 
2002, is that

(patient) is followed for hypercoaguable 
state with multiple episodes of deep 
venous thromboses requiring lifelong 
coumadin.  She has had several 
complications including hemarthroses and 
now frequent arthritis problems in knees.  
Her recurrent deep venous thromboses 
likely began as a complication of her 
pelvic inflammatory disease problems in 
the (sic) 1974.  This has become a 
chronic illness with multiple 
complications and interference with a 
normal lifestyle.

The RO was dissatisfied with the aforecited opinions and 
asked for clarification of the opinions as to her current 
disabilities and their relationships to her PID and other 
problems.  

The clinical findings in response are of record.  In essence, 
there was a question raised as to whether she now has or has 
had vasovagal syndrome, a CVA or myocardial infarction.

Since, in essence, it is now implied that the veteran does 
not have the claimed disabilities, and thus there is nothing 
for which service connection could be granted, there is 
raised a serious issue as to that for which she has been 
treated by VA for decades and the veracity of multiple prior 
diagnoses during in-hospital evaluations and repeated testing 
procedures.  

Moreover, there is a fundamental issue raised as to how 
opinions can be of record from a medical expert which find 
both the disabilities and an association to her service-
connected disabilities, which are then contradicted in their 
basic fundamental core.  

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

Now that service connection has been granted herein, the RO 
must address the further applicability of all regulations 
including direct, presumptive and secondary bases.  

As for an equitable rating of her service-connected PID, it 
is also noteworthy that when her PID was being considered for 
nonservice-connected purposes in the rating by the RO in 
1998, it was said to involve "postoperative residuals for 
ectopic pregnancy with a left salpingo-oophorectomy, pelvic 
inflammatory disease, and umbilical hernia, rated as 50 
percent disabling under Code 7617.  

In arguing for greater compensation, the veteran has stated 
that as a result of placement in service of an IUD, she had 
multiple terminated pregnancies and a number of other 
problems including abdominal pain, etc., in addition to the 
hysterectomy and other surgical procedures, all connected to 
the same process with PID as a result.  

When service connection was granted by the RO, the rating for 
that was limited to PID and assigned a 10 percent rating 
under Code 7614 from March 1998.  

In any event, she has not been recently examined for any of 
these possible symptoms.

The Board has no option but to remand the case for further 
development on these remaining issues.  The case is remanded 
for the following:

1.   The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  Up-to-date VA clinical records should 
be obtained and added to the claims file.

3.  The veteran should then be scheduled 
for all appropriate VA examinations, by 
examiners who have not previously 
evaluated her, to determine the nature 
and extent of current vasovagal syncope, 
residuals of a myocardial infarction, 
cerebrovascular accident, and lupus 
anticoagulopathy, and the nature and 
extent of her current residuals of PID, 
and a definitive determination as to any 
possible causal or etiological 
relationship between her PID and these 
problems.  All evidence must be made 
available to the examiners prior to their 
evaluations, and all opinions should be 
documented to the evidence at hand.  All 
laboratory and other testing should be 
accomplished.

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  Included 
therein should be a thorough 
consideration of the applicability of all 
pertinent regulations relating to service 
connection on all bases, and the possible 
and probable ramifications of all 
possible manifestations of her PID.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

The regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



